DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on May 19, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group II and Species B (fig. 4) in the reply filed on January 14, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
Claims 9-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "the flow-channel" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the valve body" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh (5,297,635; cited in the IDS filed on September 20, 2019). 
McHugh discloses a manifold assembly comprising:

    PNG
    media_image1.png
    409
    500
    media_image1.png
    Greyscale

a control valve assembly 44;
a monolithic body 48 (including the horizonal pipe, see figure above) having an inlet (upstream end) for removably coupling to, and receiving water from, the control valve assembly; an outlet (downstream end) for removably coupling to, and delivering water to, the non-wet valve assembly, and a valve-less (strainer 48 includes no valve) internal flow channel (internal flow channel of strainer 48) extending between the inlet and the outlet;
a mechanically independent flow detection switch 42 mounted to the body (via valve 46) and in fluid communication with the flow-channel;
a test and drain valve 21 and a pressure relief valve 90 each coupled to the valve body downstream from the flow detection switch and in fluid communication with the flow-channel;
wherein the test and drain valve and the pressure relief valve are combined into a single module (single module defined by the plumbing from valve 90 to valve 21).
Claim(s) 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochelek et al. (2015/0265866). 
Kochelek et al. discloses a manifold assembly comprising:

    PNG
    media_image2.png
    622
    830
    media_image2.png
    Greyscale

a control valve assembly 7;
a monolithic body (piping body shown in figure 1, see above) having an inlet (upstream end) for removably coupling to, and delivering water to, the non-wet valve assembly, and a valve-less (pipe includes no valve) internal flow channel (flow channel of pipe) extending between the inlet and the outlet;
a mechanically independent flow detection switch 9 mounted to the body and in fluid communication with the flow-channel;
a test and drain valve 21 and a pressure relief valve 70 (paragraph 0056, l. 8) each coupled to the valve body downstream from the flow detection switch;
wherein the test and drain valve and the pressure relief valve are combined into a single module (single module defined by the plumbing from valve 21 to vent 70).

Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (5,297,635; cited in the IDS filed on September 20, 2019). 
McHugh discloses the limitations of the claimed invention with the exception of the flow detection switch being a vane-type flow detection switch.  A vane type flow detection switch is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a vane type flow detection switch as the flow detector in McHugh to reduce cost by utilizing known components.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (5,297,635; cited in the IDS filed on September 20, 2019) in view of Mariller (2007/0267202). 
McHugh discloses the limitations of the claimed invention with the exception of the control vale assembly comprising a butterfly control valve.  McHugh teaches a gate valve 33.  Mariller teaches, in paragraphs 0042-0049, the equivalence of a gate valve and a butterfly valve.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the gate valve of McHugh with a butterfly valve as taught by Mariller for design choice among equivalent parts.  A butterfly valve inherently has an endless seal because the seal in a butterfly valve is circular.  The rotation axis of a butterfly valve is inherently perpendicular to the flow.  McHugh further discloses a hand wheel (hand wheel of valve 44) and a control arm (stem of the hand wheel).

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.  
Applicant argues that McHugh’s (‘635) conduit 30 is not monolithic.  McHugh discloses a monolithic body 48 (including the horizonal pipe, see figure above) having an inlet (upstream end) for removably coupling to, and receiving water from, the control valve assembly; an outlet (downstream end) for removably coupling to, and delivering water to, the non-wet valve assembly, and a valve-less (strainer 48 includes no valve) internal flow channel (internal flow channel of strainer 48) extending between the inlet and the outlet.
Applicant argues that Kochelek’s piping body is not monolithic.  Kochelek discloses a monolithic body (piping body shown in figure 1, see above) having an inlet (upstream end) for removably coupling to, and delivering water to, the non-wet valve assembly, and a valve-less (pipe includes no valve) internal flow channel (flow channel of pipe) extending between the inlet and the outlet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK